Citation Nr: 0622724	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-30 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back condition, 
claimed as secondary to service-connected wounds of the left 
thigh and right calf.

2.  Entitlement to service connection for arthritis of the 
hips and legs, claimed as secondary to service-connected 
wounds of the left thigh and right calf.

3.  Entitlement to an increased (compensable) disability 
rating for residuals of wounds of the left mid-thigh and 
posterior right calf.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's claims for service connection for a 
back condition and arthritis of the hips and legs, and for an 
increased rating for residuals of wounds of the left thigh 
and right calf.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has a back condition, and 
arthritis of the hips and legs, that developed as a result of 
his service-connected wounds of the left thigh and right 
calf.  He is also seeking a compensable disability rating for 
residuals of the left thigh and right calf wounds.  Both 
service-connected leg wounds have been described as shrapnel 
wounds.  In an October 2005 hearing before the undersigned 
Veterans Law Judge, the veteran clarified that he sustained 
the left thigh wound when he was thrown from a jeep, and the 
right calf wound from shrapnel.

The veteran's claims file contains records of VA outpatient 
medical treatment of the veteran, and the veteran had VA 
examinations in 1999 and 2003.  A VA physician who treats the 
veteran provided opinions relating residuals of the veteran's 
leg wounds to pain in the groin, thigh, back, and left hip.  
The assembled records leave questions, however, as to the 
diagnosis of any disorders of the veteran's back, hips, 
knees, or ankles, and the likelihood of a relationship 
between the service-connected wounds and any current 
disorders.

The veteran has reported progressive pain in both legs.  On 
VA examination in April 2003, he walked with a limp.  It is 
not clear from the examination report whether the limp or 
other symptoms are related to the service-connected wounds.

The Board will remand the case for a VA orthopedic 
examination to address questions that are left by the 
assembled evidence.  The examination report should indicate 
what current symptoms and impairment of the left thigh and 
right calf are residual to the wounds in those areas.  The 
report should provide diagnoses of any current disorders of 
the veteran's back, hips, knees, and ankles, and opinions as 
to the relationship, if any, between such current disorders 
and the left thigh and right calf wounds.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment received by the veteran for the 
conditions at issue at the Charleston VA 
medical facility should be obtained and 
made part of the record.

2.  The veteran should scheduled for a VA 
orthopedic examination.  His claims file 
should be provided to the examiner for 
review.  The examiner should describe any 
current symptoms and impairment of the 
left thigh and right calf, and should 
indicate which symptoms and impairment are 
residual of the wounds of the left thigh 
and right calf that were sustained in 
service.  The examiner should provide 
diagnoses of any current disorders of the 
veteran's back, hips, knees, and ankles.  
With regard to each current disorder of 
the back, hips, knees, or ankles, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the current disorder is due to 
residuals of the left thigh wound or the 
right calf wound. Reasons and bases for 
all conclusions should be provided.

3.  Thereafter, the RO should review the 
claim.  If any claim remains less than 
fully granted, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


